Citation Nr: 1823296	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  02-15 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for brain tissue necrosis, including as a result of exposure to ionizing radiation.


REPRESENTATION

The Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant, the Veteran, and a Subject Matter Expert



ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1958.  The Veteran also had four years, two months, and twenty days of earlier service.  The Veteran died in August 2009 and the Appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) following a May 2002 decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2004, the Veteran moved and the claims file was transferred to the RO in St. Petersburg, Florida. 

In July 2007, the Veteran was afforded a central office hearing before the undersigned.  The Veteran testified, along with the Appellant.  Further, a subject matter expert testified on the history of various ships, to include the U.S.S. Calhoun (the ship that the Veteran was on during active service).  The transcript of this hearing is of record.

As noted, the Veteran died in August 2009; in October 2009, the Appellant filed a claim for substitution.  The Board notes that the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, §§ 212, 122 Stat. 4145, 4151 (2008), created new 38 U.S.C. § 5121A, permitting substitution in case of death of a claimant who dies on or after October 10, 2008, and requiring an eligible person to file a request to be substituted as the claimant for purposes of processing the claim to completion not later than one year after the date of the claimant's death.  In an April 2011 action, the RO determined the Appellant qualified as the proper substituted claimant in this claim.  Based on the evidence, the Board is in agreement with this action.

The case was brought before the Board in August 2007, January 2012, and September 2013, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Appellant in the development of the claim. The AOJ substantially complied with the remand order and, therefore, no additional remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's brain tissue necrosis is not related to service, including as a result of exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for brain tissue necrosis have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that the that Veteran's brain tissue necrosis was caused by exposure to ionizing radiation in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA regulations also provide for service connection for radiation exposed veterans on a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d) and based on exposure to ionizing radiation with the subsequent development of a radiogenic disease as provided in 38 C.F.R. § 3.311.  

In general, service connection for a disability claimed to be attributable to ionizing radiation exposure during service, may be established in one of three ways.  First, VA has identified certain diseases which are presumed to be the result of radiation exposure.  That presumption must be based upon a finding that the Veteran was exposed to radiation. 38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d).  Second, there are other radiogenic diseases which may be service connected directly. 38 C.F.R.           § 3.311 (b)(2)(i).  The list of radiogenic diseases, however, is not exclusive.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is a radiogenic disease. 38 C.F.R.       § 3.311(b)(4).  Third, even if the disease in question, like brain tissue necrosis, is not listed in 38 C.F.R. § 3.309 or is not a radiogenic disease under 38 C.F.R.           § 3.311, the Veteran is not foreclosed from proving direct service connection by establishing direct actual causation. 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that before the Veteran died, he had a diagnosis of brain tissue necrosis and that he was exposed to ionizing radiation while in service.  Therefore, the first two elements of service connection are met. Shedden,supra.  However, in considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for brain tissue necrosis because there is no nexus connecting his disease to service.

The most recent remand in September 2013 requested a radiation dose estimate and corresponding medical opinion based on that estimate.  The Board notes that there were earlier dose estimates and opinions about connection to radiation that are contained in the record.  However, given that these opinions were considered inadequate, the Board will only review the most recent findings.

In January 2018, a radiation dose estimate was obtained from the National Institute for Occupational Health and Safety.  The Board notes that this estimate is extremely thorough in its analysis and uses the readings provided by the Veteran in its dose estimate.  The estimate considered the Veteran's exposure to direct radiation from ship contamination, direct radiation from storage of the drums, direct radiation from movement/dumping of the drums, and environmental exposure (i.e. inhalation).  Given all of this and over the course of the Veteran's service, the Veteran's exposure was estimated to be 22.42 rem.  In the calculation of the dose estimate, the opinion considered the document provided by D.D., the subject matter expert that testified at the hearing. Therefore, the Board gives the testimony of D.D. probative weight, only to the extent that it discusses the radiation readings aboard the U.S.S. Calhoun. 

Thereafter, in February 2018, a medical opinion was obtained from the Deputy Chief Consultant, Post Deployment Health Service, who indicated that it is unlikely that the Veteran's brain tissue necrosis can be attributed to ionizing radiation while in service.  The Deputy Chief Consultant considered the Veteran's radiation dose estimate and provided a thorough rationale to support his conclusion, including a citation to a 2008 publication on the medical effects of ionizing radiation.  In essence, the medical opinion can be distilled down to the several findings.  First, there are no clear impacts on the central nervous system due to ionizing radiation.  Second, abrupt deterioration of the brain has been reported when large doses (750 to 1000 plus rads) were noted.  However, these instances are acute and occur without a long latent period.  

Given this, the Deputy Chief Consultant found that the Veteran's exposure of 40 rem is less than four percent of the dose required to cause abrupt deterioration and the manifestation occurred 31 years after the exposure.  Therefore, the Deputy Chief Consultant gave the opinion that it was not likely that the Veteran's brain tissue necrosis could be attributed to ionizing radiation exposure while in military service.   

In comparing the opinion of the Deputy Chief Consultant and the analysis of the Veteran's radiation exposure, the Director of Compensation Services found that there was no reasonable possibility that the Veteran's necrosis was the result of exposure to ionizing radiation during service. See 38 C.F.R. § 3.311(c)(1)(ii).

In support of her position, the Appellant submitted several opinions from the Veteran's treating providers (September 2001, Dr. J.W.; April 2002, Dr. F.M.; and August 2006, Dr. B.S.).  However, these opinions are all speculative because they note that the Veteran's brain tissue necrosis only "could be" caused by radiation. See Obert v. Brown, 5 Vet. App. 30, 33 (1995); Tirpak v. Derwinski, 2 Vet. App. 509, 611 (1992).  Therefore, these opinions little probative weight.

Further, the Board notes that these opinions did not include reference to a dose estimate.  The Board finds that it is particularly important for medical and specialist opinions to take into account and discuss the Veteran's actual estimated radiation exposure.  In cases where a determination is being made as to whether a disability was the result of exposure to radiation, the quantification of the amount of radiation that the subject was exposed to, and the type of radiation, is of particular significance.  That significance is so great the it has been codified in 38 C.F.R.        § 3.311, which specifically requires VA to obtain dose estimates for radiation exposure in connection with claims for disabilities secondary to exposure to ionizing radiation.  

The Veteran's brain tissue necrosis is specifically claimed as secondary to exposure to ionizing radiation.  Therefore, the Board finds that consideration of the Veteran's dose estimate is a significant priority for any etiological opinion regarding the issue on appeal.  VA has obtained a dose estimate for the Veteran and that estimate was considered by the Deputy Chief Consultant, Post Deployment Health Service.  In the absence of any evidence to the contrary, the Board finds that the Veteran was exposed to approximately 22.42 rem of ionizing radiation during service.  Therefore, the Board finds that any medical or specialist opinion which does not take into account the Veteran's dose estimate and explain the opinion based on that dose estimate warrants significantly reduced probative weight.  As such, the Board finds that the Deputy Chief Consultant's opinion to be the most probative evidence of record and as such, service connection for a brain tissue necrosis based on exposure to ionizing radiation is not warranted. 

The file also contains numerous articles that assert, in general, that the Veteran's brain tissue necrosis is due to his exposure to ionizing radiation. The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).

However, treatise evidence must not simply provide speculative generic statements that are not relevant to the Appellant's claim. Wallin v. West, 11 Vet. App. 509, 514   (1998).  Instead, the treatise evidence, "standing alone," must discuss generic relationships with a degree of certainty "such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id., (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227   (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the various articles submitted by the Appellant only provide general information as to a link between radiation exposure and various disorders.  It is not accompanied by any corresponding clinical evidence specific to the Veteran; nor does it suggest a generic relationship between exposure to ionizing radiation and resulting medical conditions with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts, rather than on an unsubstantiated lay medical opinion.  Further, it does not consider a dose estimate similar to the estimate for the Veteran's service, let alone any dose estimates and their connection to brain tissue necrosis.  At most, the articles suggest the following: smaller doses of radiation (less than 100 rem) may lead to chronic diseases; the relationships between radiation and the degree of damage to a cell are complex; tens of rem can be tolerated over a long period of time; at high doses, cell necrosis occurs; and there is little objective data on low doses (less than 100 rem).  

As such, the Board affords no probative weight to these treatises on the question of etiology. See Wallin, supra; Sacks, supra.

Having discussed whether service connection was warranted on an indirect basis,  the Board will consider whether service connection is warranted for a brain tissue necrosis on a direct basis.  The Board finds that the competent evidence does not show a relationship between the Veteran's brain tissue necrosis and his period of active service.  The Appellant does not contend that the Veteran's brain tissue necrosis was directly related to active duty service.  Moreover, the evidence of record does not indicate that the Veteran's brain tissue necrosis is directly related to a period of service.  The private medical opinions mentioned above instead focus on notion that brain tissue necrosis was related to the Veteran's exposure to ionizing radiation.  As noted, these opinions have little probative value.  Hence, the Board finds that the competent evidence of record does not reveal a relationship of brain tissue necrosis and the Veteran's period of service, including exposure to radiation.  The Appellant has not submitted any competent evidence which provides a basis for the conclusion that brain tissue necrosis is related to his period of service.

The Appellant has asserted that the Veteran demonstrated the effects of ionized radiation exposure because, while in service, he developed stomach issues that lead to a period of hospitalization as a result of this exposure.  However, the Board notes that there are stomach issues from 1953, prior to his active duty military service and his time spent with radioactive materials.  Further, even if the stomach issues were related to exposure to radiation in service, there is no connection with that radiation exposure to later brain tissue necrosis. 

Although the Appellant contends that the Veteran's brain tissue necrosis is related to his active service, specifically to exposure to ionizing radiation in service, the Appellant's/Veteran's opinion is not competent to provide the requisite etiology of the brain tissue necrosis because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of brain tissue necrosis. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with brain tissue necrosis.  As such, the Appellant's/Veteran's opinion on its own is insufficient to provide the requisite nexus between brain tissue necrosis and the Veteran's military service. 

Therefore, the lay statements regarding the Veteran's brain tissue necrosis being related to service and his exposure to ionizing radiation in service are not competent as neither the Appellant nor the Veteran are medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for brain tissue necrosis and the claim is denied.
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal, and the claim must be denied. 38 U.S.C. § 5107 ; 38 C.F.R. § 3.102 ; Gilbert, supra.


ORDER

Service connection for brain tissue necrosis is denied.



____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


